Citation Nr: 1426684	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than November 9, 2010 for a 60 percent disability rating for myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease).


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran requested a hearing before a Decision Review Officer in his January 2012 substantive appeal.  However, in February 2012 the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

Documents contained on the Virtual VA paperless claims processing system include treatment records from the Cheyenne VA Medical Center (VAMC) dated October 1997 to November 2011; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.


FINDINGS OF FACT

1. The Veteran was admitted to the Cheyenne VAMC on November 14, 2008 for treatment for his service-connected myocardial infarction.

2. No earlier than November 9, 2010 was the Veteran's myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) manifested by workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, and dizziness.

3. From November 14, 2008 to November 9, 2010, the Veteran's myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) was manifested by evidence of cardiac dilation on echocardiogram.


CONCLUSIONS OF LAW

1. The date of the Veteran's admission to the Cheyenne VAMC for treatment of his service-connected myocardial infarction, November 14, 2008, is the date of receipt of a claim for an increased disability rating.  38 U.S.C.A. §§ 501, 5110 (West 2002); 38 C.F.R. § 3.157(b)(1) (2013).

2. The criteria for an effective date earlier than November 9, 2010 for the grant of a 60 percent disability rating for myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) have not been met.  38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o), 4.7, 4.104, Diagnostic Code 7006 (2013).

3. The criteria for a disability rating of 30 percent, but no higher, for myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease), effective November 14, 2008 to November 9, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.100, 4.104, Diagnostic Code 7006 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in November 2010.  The Veteran was notified of the evidence needed to substantiate his claim for an increased disability rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and a disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because an increased disability rating for myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) has already been granted, VA's VCAA notice obligations with respect to this issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.  

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for an increased disability rating will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities"); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened").

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran was awarded service connection for myocardial infarction with unstable angina in a September 1998 rating decision.  He was assigned a 100 percent rating, effective October 16, 1997, and a 10 percent rating, effective February 1, 1998.  

The Veteran submitted a claim for an increased disability rating in November 2010.  In the May 2011 rating decision, the RO granted a disability rating of 60 percent, effective November 9, 2011, the date the Veteran's claim was received.  The Veteran contends he is entitled to an effective date earlier than November 9, 2011 for the grant of the 60 percent disability rating.  See January 2012 substantive appeal; June 2011 notice of disagreement.

First, the Board finds that pursuant to 38 C.F.R. § 3.157(b)(1), there is an open claim for an increased disability rating prior to November 2010.  VA treatment records show that the Veteran was admitted to the Cheyenne VAMC on November 14, 2008 complaining of chest pain; the VA emergency department physician noted the Veteran's history of coronary artery disease, and the need to rule out a myocardial infarction.  A VA cardiologist agreed with continuing the current treatment plan, especially ruling out a myocardial infarction.  See November 15, 2008 addendum to the Medical Service Inpatient Progress Note: Attending.  On November 15, 2008, the Cheyenne VAMC transferred the Veteran to the Cheyenne Regional Medical Center to continue his treatment and rule out a myocardial infarction.  See November 2008 Inter-facility Transfer Form (stating the nature of services needed by the Veteran requiring transfer as "Service Not Provided at Referring Facility").

The Board finds that because the Veteran was admitted to the Cheyenne VAMC for examination and treatment of chest pain and to rule out a myocardial infarction, the treatment was for his service-connected myocardial infarction, and therefore the date of admission is accepted as the date of receipt of the claim for an increased disability rating.  38 C.F.R. § 3.157(b)(1); see also Norris v. West, 12 Vet. App. 413, 417 (1999).

However, the effective date for a claim for an increased disability rating will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  The question before the Board is when it is shown from the evidence of record that the Veteran met the criteria for the 60 percent disability rating for his myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease).  See 38 C.F.R. § 3.400(o)(1).  The Board is to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

The Veteran's myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease), was rated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7006 as of the date of claim.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

A stress test performed in July 2007 at the Cheyenne VAMC showed an estimated workload of 12 METs.  A November 2007 VA Internal Medicine Note reports that the Veteran's exercise tolerance test showed an ejection fraction of 54 percent.  In a July 2008 VA Internal Medicine note, it was noted that an echocardiogram showed normal left ventricular function with an ejection fraction of 55 percent.  In August 2008, the findings of a VA stress test were a workload of 14 METs, and an ejection fraction of 54 percent.  

Upon admission to the Cheyenne VAMC in November 2008, electrocardiograms were consistent with atrial flutter/fibrillation.  See November 15, 2008 VA addendum to the Medical Service Inpatient Progress Note: Attending.  An echocardiogram performed upon admission to the Cheyenne Regional Medical Center showed a normal ejection fraction of 60 to 65 percent, a mildly dilated right atrium, and a mildly dilated right ventricle.  See November 2008 Transthoracic Echocardiography Report.

A January 2009 echocardiogram at the Cheyenne VAMC showed a visual estimate of an ejection fraction of 65 percent, and no hypertrophy was noted.  Upon VA examination in November 2010, no congestive heart failure was noted, and based upon the Veteran's responses, the lowest level of activity at which the Veteran reported dyspnea, fatigue, angina, and dizziness was greater than 3 but not greater than 5 METs.

Accordingly, the Board finds that it is not factually ascertainable that the Veteran's entitlement to a 60 percent disability rating arose until his November 2010 VA examination, at which time workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, and dizziness, was shown.  38 C.F.R. § 4.104, Diagnostic Code 7006.  

As noted, the Veteran contends that he is entitled to an effective date prior to November 9, 2010 for the 60 percent disability rating because his medical records show his cardiac problems were identified and recorded as early as November 2008, when he was discharged from the Cheyenne Regional Medical Center.  January 2012 substantive appeal; June 2011 notice of disagreement.  

The rating criteria for pericarditis (Diagnostic Code 7002), coronary artery disease (Diagnostic Code 7005), hypertensive heart disease (Diagnostic Code 7007), and coronary bypass surgery (Diagnostic Code 7017) are the same at the 10 percent, 30 percent, and 60 percent levels as the rating criteria for myocardial infarction under Diagnostic Code 7006.  38 C.F.R. § 4.104.  Therefore, the Veteran is not entitled to a 60 percent disability rating prior to November 9, 2010 under any of these diagnostic codes.  See also 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.").

Based on the foregoing, the Board concludes that it is not factually ascertainable that the Veteran was entitled to a 60 percent disability rating prior to November 9, 2010.  As such, the effective date of the Veteran's 60 percent disability rating is governed by the earliest date as of which it was factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(1).  Therefore, in light of the above, the Board finds that an effective date prior to November 9, 2010 for the 60 percent rating for the service-connected myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) is not warranted.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.

However, the Board cannot ignore that the echocardiogram performed on November 17, 2008 at the Cheyenne Regional Medical Center showed a mildly dilated right atrium and a mildly dilated right ventricle.  See November 2008 Transthoracic Echocardiography Report.  As such, the evidence of record shows that the Veteran met the criteria for a 30 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7006.  As the echocardiogram was performed mere days after the Veteran's admission to the Cheyenne VAMC, the date of claim, the Board finds it is factually ascertainable that the Veteran was entitled to the 30 percent rating as of the date of the claim.  38 C.F.R. § 3.400(o).  Accordingly, the Board finds the Veteran is entitled to a 30 percent disability rating effective November 14, 2008, until November 9, 2010.



ORDER

Entitlement to an effective date earlier than November 9, 2010 for the award of a 60 percent disability rating for service-connected myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) is denied.

A 30 percent disability rating for service-connected myocardial infarction, status post coronary artery bypass surgery with coronary artery disease, pericarditis, unstable angina, and atrial fibrillation (also claimed as hypertensive heart disease) is granted, effective November 14, 2008 to November 9, 2010, subject to the regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


